DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-27 are pending. 
Claims 1-27 have been examined.
Claims 1-27 are rejected.

Priority
	Priority to application 62/901967 filed on 09/18/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004).
The claims are directed to a hydrogel comprising a crosslinked product of at least one arylborono-containing hydrophilic copolymer comprising an arylborono-containing vinyl monomer such as 3-acrylamidophenylboronic acid and a hydrophilic vinyl monomer such as an alkyl acrylamide and at least one mucoadhesive polymer comprising 1,2-diol and/or 1,3-diol such as polyvinyl alcohol.
Ivanov et al. teach crosslinking polyvinylalcohol (PVA) by boronate-containing copolymer of N,N-dimethylacrylamide(DMAA) and 9 mol% N-acryloyl-m-aminophenylboronic acid(NAAPBA) having a molecular weight of 19,000 g/mol is more effective than crosslinking with borate and results in shape stability of the gel (abstract). With regard to the limitations of claims 11, 20, and 22, these are inherent properties of the crosslinked gel. Since the instant gel and the prior art gel are structurally identical the properties are inherent to the gel of the prior art. With regard to the limitation “ocular insert”, this is an intended use limitation of the hydrogel. A recitation of the intended use of the claimed invention must .
Claim(s) 1-4, 10-15, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Self-healing hydroxypropyl guar gum/poly (acrylamide-co-3- acrylamidophenyl boronic acid) composite hydrogels with yield phenomenon based on dynamic PBA ester bonds and H-bond, Published 10/28/2018).
The claims are directed to a hydrogel comprising a crosslinked product of at least one arylborono-containing hydrophilic copolymer comprising an arylborono-containing vinyl monomer such as 3-acrylamidophenylboronic acid and a hydrophilic vinyl monomer such as acrylamide and at least one mucoadhesive polymer comprising 1,2-diol and/or 1,3-diol such as hydroxypropyl guar gum.
Lu et al. teach self-healable hydrogels containing hydroxypropyl guar gum (HPG), acrylamide (AM) and 3-acrylamidophenylboronic acid (AAPBA) were prepared through a facile strategy. The double bond in AAPBA could polymerize with AM to form copolymers; Moreover, the boronic acid groups of AAPBA can interact with cis-diol of HPG which make AAPBA act not only polymer but cross-linkers simultaneously connecting PAM and HPG chains (abstract). With regard to the limitations of claims 11, 20, and 22, these are inherent properties of the crosslinked gel. Since the instant gel and the prior art gel are structurally identical the properties are inherent to the gel of the prior art. With regard to the limitation “ocular insert”, this is an intended use limitation of the hydrogel. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the instant claims are anticipated by the prior art.
1-12 and  19, 20, 22, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019).
The claims are directed to a hydrogel comprising a crosslinked product of at least one arylborono-containing hydrophilic copolymer comprising an arylborono-containing vinyl monomer such as 4-vinylphenylboronic acid, hydrophilic vinyl monomer such as an butyl methacrylate, and phosphorylcholine and at least one mucoadhesive polymer comprising 1,2-diol and/or 1,3-diol such as polyvinyl alcohol.
Zhang et al. teach a soft contact lens comprising a hydrogel body and coating thereon, wherein the hydrogel body comprises a polymeric material having 1, 2 and/or 1,3-diol moieties and the coating comprising a copolymer comprising arylborono repeating units and hydrophilic vinylic monomer; wherein the coating is covalently bonded to the hydrogel body (prior art claim 1). The copolymer may comprise 2-methacryloyloxyethyl phosphorylcholine, 4-vinylphenylboronic acid, and n-butyl methacrylate (paragraph 0324). This copolymer is brought into contact with polyvinyl alcohol contact lens body and autoclaved (paragraph 0327). In a further aspect, the invention provides an ophthalmic product, comprising a sealed and sterilized package which includes a packaging solution and a soft hydrogel contact lens which has been immersed and autoclaved in the packaging solution in the sealed package, wherein the packaging solution has a pH of from about 6.0 to about 8.0, a tonicity of from about 200 to about 450 mOsm/kg, and a viscosity of up to about 5.0 centipoises at 25.degree. C., wherein the soft contact lens comprises a hydrogel lens body and a coating thereon, wherein the hydrogel lens body comprises or is made of a polymeric material having 1,2-diol and 1,3-diol moieties, wherein the coating comprises a layer of a hydrophilic copolymer comprising (a) arylborono-containing repeating units each having a boronic acid group and (b) repeating units of at least one hydrophilic vinylic monomer, wherein the coating is covalent attached onto the hydrogel lens body through linkages .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004).
The claims are further directed to the hydrogel having a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape.
The teachings of Ivanov et al. are discussed above.
Ivanov et al. lacks a teaching wherein the hydrogel has a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape. However, Ivanov et al. renders such a teaching obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the dimensions of the hydrogel of Ivanov et al. and arrive at the instantly claimed dimensions. One would have been motivated to do through routine optimization of the hydrogel for a variety of uses. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claim 16, 17, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Self-healing hydroxypropyl guar gum/poly (acrylamide-co-3- acrylamidophenyl boronic acid) composite hydrogels with yield phenomenon based on dynamic PBA ester bonds and H-bond, Published 10/28/2018).
The claims are further directed to the hydrogel having a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape.

Lu et al. lacks a teaching wherein the hydrogel has a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape. However, Ivanov et al. renders such a teaching obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the dimensions of the hydrogel of Lu et al. and arrive at the instantly claimed dimensions. One would have been motivated to do through routine optimization of the hydrogel for a variety of uses. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019).
The claims are further directed to the hydrogel having a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape.
The teachings of Zhang et al. are discussed above.
Zhang et al. lacks a a teaching wherein the hydrogel has a maximum size in any single dimension of 5-6mm, a thickness of 50-400µm, and a shape of a rod, sphere, oval, ring, square, rectangle, a triangle, or an irregular shape. However, Ivanov et al. renders such a teaching obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the dimensions of the hydrogel of Zhang et al. and arrive at the instantly claimed dimensions. One would have been motivated to do through routine optimization of the contact lens for a variety of different users. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
s 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019) as applied to claims 1-12 and  19- 23, 26 and 27 above, and further in view of Winterton et al. (US Patent Application Publication 2006/0251696 A1, Published 11/09/2006).
The claims are further directed to a hydrogel comprising an active agent.
The teaching of Zhang et al. is discussed above. 
Zhang et al. lacks a teaching wherein the hydrogel comprises an active agent.
Winterton et al. teach the present invention is generally directed to an ophthalmic product which has a capability of delivering a guest material (e.g., a lubricant or a drug) in a time-controlled-releasing manner; The present invention is partly based on the discovery that a leachable guest material, e.g., leachable high molecular weight PVAs can be easily incorporated into a hydrogel contact lens made a solution of a prepolymer (e.g., actinically-crosslinkable PVAs) in a cast-molding process without any extraction process (paragraph 0035). The drug can be an antibiotic (paragraph 0031). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add an antibiotic to the contact lens of Zhang et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a contact lens that releases antibiotics in a time controlled manner. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claims 1-4, 10-12, 19, 20, 22 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 4559186, Published 12/17/1985) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004).
The claims are directed to a hydrogel comprising a crosslinked product of at least one arylborono-containing hydrophilic copolymer comprising an arylborono-containing vinyl monomer such 

Lee teaches polyvinyl alcohol soft contact lenses that crosslinked with borate (abstract).
Lee lacks a teaching of crosslinking with arylborono-containing hydrophilic copolymer.
The teachings of Ivanov et al. are discussed above.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to substitute the copolymer of Ivanov et al. for the borate of Lee and have a reasonable expectation of success. One would have been motivated to do so since Ivanov et al. teach that crosslinking with a phenyboronate copolymer provides better crosslinking than borate. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 4559186, Published 12/17/1985) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) as applied to claims 1-4, 10-12, 19, 20, 22 and 27 above, and further in view of Winterton et al. (US Patent Application Publication 2006/0251696 A1, Published 11/09/2006).
The claims are further directed to a hydrogel comprising an active agent.
The teaching of Lee and Ivanov et al. are discussed above. 
Lee lacks a teaching wherein the hydrogel comprises an active agent.
Winterton et al. teach the present invention is generally directed to an ophthalmic product which has a capability of delivering a guest material (e.g., a lubricant or a drug) in a time-controlled-releasing manner; The present invention is partly based on the discovery that a leachable guest material, e.g., leachable high molecular weight PVAs can be easily incorporated into a hydrogel contact 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add an antibiotic to the contact lens of Lee and have a reasonable expectation of success. One would have been motivated to do so in order to provide a contact lens that releases antibiotics in a time controlled manner. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALI SOROUSH/Primary Examiner, Art Unit 1617